DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s filing date of January 24, 2020 is acknowledged.
 Response to Restriction Election
Applicant’s election without traverse of Group I, Species I-A, claims 1-8 and 10-17, in the reply filed on March 29, 2022 is acknowledged.
Claims 9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group or species, there being no allowable generic or linking claim. 
Claim Status
Claims Filing Date
March 29, 2022
New
21-24
Pending
1-24
Withdrawn
9, 18-20
Under Examination
1-8, 10-17, 21-24


Claim Interpretation
	Claim 12 lines 1-2 recite in the preamble “the raw workpiece is fabricated from an aluminum alloy that includes silicon” and in line 3 the body of the claim refers to “the raw workpiece”. Claim 12 will be given the broadest reasonable interpretation of requiring the raw workpiece in the body of the claim to be fabricated from an aluminum alloy that includes silicon. Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP 2111.02(I).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12-17, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 3 “low-fluoride” renders the claim indefinite. It is a relative term, where it is unclear what the metes and bounds are. For the purpose of examination claim 6 will be given the broadest reasonable interpretation of low-fluoride etchant containing 0.05 to 0.5 wt% fluoride as supported by [0066] of applicant’s specification.
Claim 7 lines 1-2 “coating the surface of the intermediate workpiece” renders the claim indefinite. Claim 7 depends from claim 1, which requires in lines 9-10 removing agglomerated silicon particles from the surface of the intermediate workpiece. It is unclear how the intermediate workpiece can both have agglomerated silicon particles removed and be coated. Once the agglomerated silicon particles are removed it is no longer the intermediate workpiece. For the purpose of examination claim 7 will be given the broadest reasonable interpretation of requiring coating after removing the agglomerated silicon particles.
Claim 12 lines 3-4 “subjecting the raw workpiece to a stress-relief temperature environment; heat-treating the raw workpiece” render the claim indefinite. It is unclear how the raw workpiece can be subject to both a stress-relief temperature environment and heat-treating. It is unclear if the stress-relief temperature environment and heat-treating refer to the same process because they are both performed on the same raw workpiece or if they are different processes. For the purpose of examination claim 12 will be given the broadest reasonable interpretation of requiring subjecting the raw workpiece to a stress-relief temperature environment then heat-treating.
Claim 23 lines 1-2 “coating the surface of the intermediate workpiece” renders the claim indefinite. Claim 23 depends from claim 12, which requires in lines 8-9 removing agglomerated silicon particles from the surface of the intermediate workpiece. It is unclear how the intermediate workpiece can both have agglomerated silicon particles removed and be coated. Once the agglomerated silicon particles are removed it is no longer the intermediate workpiece. For the purpose of examination claim 23 will be given the broadest reasonable interpretation of requiring coating after removing the agglomerated silicon particles.
Claim 8 is rejected as depending from claim 7.
Claims 13-17 and 24 are rejected as depending from claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 102(a)(2) as being anticipated by Josefsson (US 3,860,418).
Regarding claim 1, Josefsson teaches a method of refining carbon out of iron melts containing chromium (i.e. a method for processing a raw workpiece into a final workpiece) (1:4-5) where the surface of the molten bath is covered with slag that includes silicon (i.e. the raw workpiece includes a metallic structure including silicon particles dispersed therein, the method comprising heat-treating the raw workpiece to produce an intermediate workpiece, wherein the heat-treating includes subjecting the raw workpiece to a first temperature environment for a time period to agglomerate a portion of silicon particles to produce agglomerated silicon particles that are disposed on a surface of the intermediate workpiece) (1:60-62) and the slag is removed from the molten iron bath so that the steel surface was bare (i.e. removing the agglomerated silicon particles that are disposed on the surface of the intermediate workpiece) (4:10-17).
Regarding claim 6, Josefsson teaches blowing oxygen (4:18-41) from above the bath surface (3:1-5) (i.e. coating the surface of the intermediate workpiece, molten iron, with oxygen, to produce the final workpiece).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).).
Regarding claim 1, Larsen teaches solution heat treating AlMgSi (6000-series) alloys (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) at 540°C for 30 min (i.e. subjecting the raw workpiece to a first temperature environment for a time period) (Experimental: Test materials, Table 1)then etching intermetallic particles from the surface (Experimental: Corrosion testing) that are Si and MgSi-type (Results: SEM) (i.e. wherein the silicon particles are disposed on a surface of the intermediate workpiece; and removing the silicon particles that are disposed on the surface of the intermediate workpiece).
Larsen teaches a process (i.e. heat treating and removing Experimental: Test materials, Corrosion testing, Results: SEM) that is substantially similar to that claimed. It appears that the function of the heat treatment of agglomerating a portion of the silicon particles to produce agglomerated silicon particles is anticipated or, in the alternative, rendered obvious by the process of Larsen. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 02 and 103. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. MPEP 2112(III).
Regarding claim 6, Larsen teaches etching the intermetallic particles from the surface using fluoronitric acid (0.4 vol % HF (i.e. low-fluoride) + 35% HNO3) (Experimental: Corrosion testing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) as applied to claim 1 above, and further in view of Hai (CN 101570838 machine translation).
Regarding claim 2, Larsen teaches solution heat treating at 540°C for 30 min (Experimental: Test materials).
Larsen is silent to heat treating for 1 to 10 hours.
Hai teaches heat treatment of a 6000 series aluminum alloy ([0002], [0006]) including solution treatment at 520 to 580°C for 15 to 240 min (0.25 to 2 hr) ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to solution treat for 0.25 to 2 hr because within this time frame for 6000 series aluminum alloys (Larsen abstract; Hai [0002], [0006]) the soluble phase in the aluminum alloy matrix is fully solid-dissolved into the matrix to form solute atoms without causing excessive growth of the alloy grain size or overburning (Hai [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3,Larsen teaches solution heat treatment followed by water quenching (i.e. hardening) (Experimental: Test materials.)
Regarding claim 4, Larsen teaches artificially aging (Experimental: Test materials).
Regarding claim 5, Larsen teaches artificial aging at 185°C for 5 h to obtain the peak-aged (T6) condition (Experimental: Test materials).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) as applied to claim 1 above, and further in view of Watanabe (JP H10-077968 machine translation).
Regarding claims 7 and 8, Larsen is silent to coating the surface of the intermediate workpiece to produce the final workpiece (claim 7) by immersing the intermediate workpiece in a bath containing a coating material (claim 8).
Watanabe teaches an Al-Si alloy ([0001], [0007]) where after removing Si ([0010]-[0012]) the Al-Si alloy is electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) as applied to claim 1 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claims 10 and 11, Larsen is silent to subjecting the raw workpiece to a stress-relief temperature environment prior to the heat-treating of the raw workpiece.
Oide teaches an Al-Mg-SI based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to heat treat to release residual stress at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]), ensuring a high quality and dimensionally accurate finished surface (Oide [0001], [0004]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) as applied to claim 1 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 21 and 22, Larsen teaches an AlMgSi (6000-series) alloys (abstract, Experimental: Test materials, Table 1), but is silent to employing an additive manufacturing laser powder bed process.
Li teaches selective laser melting of an AlSi10Mg alloy part using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to manufacture the AlMgSi alloy using SLM because  it realizes metal components with complex freeform geometries where the process parameters can be modified to have a substantial effect on the resultant mechanical properties of the as-built components (Li 1. Introduction).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of either one of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) or Oide (JP 2000-313947 machine translation).
Regarding claim 12, Larsen teaches solution heat treating AlMgSi (6000-series) alloys (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) at 540°C for 30 min (i.e. subjecting the raw workpiece to a first temperature environment for a time period) (Experimental: Test materials, Table 1)then etching intermetallic particles from the surface (Experimental: Corrosion testing) that are Si and MgSi-type (Results: SEM) (i.e. wherein the heat-treating agglomerates a portion of the silicon particles to produce agglomerated silicon particles, wherein the agglomerated silicon particles are disposed on a surface of the intermediate workpiece; and removing the agglomerated silicon particles that are disposed on the surface of the intermediate workpiece).
Larsen is silent to subjecting the raw workpiece to a stress-relief temperature environment.
Uzan teaches an AlSi10Mg sample (abstract) subject to stress relief (SR) treatment then hot isostatic press (HIP)  treatment (i.e. heat-treating) (2. Experimental: 2.1 Materials and the AM process) where separated Si particles form and increase in size after SR and HIP at 500°C (3.2 Macro- and microstructures of the specimens, 4. Discussion).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to perform a stress relief  treatment before heat treatment because it reduces residual stress (Uzan 2.1. Materials and the AM process). 
Alternatively, Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to heat treat to release residual stress at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]), ensuring a high quality and dimensionally accurate finished surface (Oide [0001], [0004]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of either one of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) or Oide (JP 2000-313947 machine translation) as applied to claim 12 above, and further in view of Hai (CN 101570838 machine translation).
Regarding claims 13 and 14, Larsen teaches solution heat treating at 540°C for 30 min, water quenching (i.e. hardening the raw workpiece), then artificial aging at 185°C for 5 h to obtain the peak-aged (T6) condition (Experimental: Test materials) 
Larsen is silent to heat treating for 1 to 10 hours (claim 13).
Hai teaches heat treatment of a 6000 series aluminum alloy ([0002], [0006]) including solution treatment at 520 to 580 C for 15 to 240 min (0.25 to 2 hr) ([0009]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to solution treat for 0.25 to 2 hr because within this time frame for 6000 series aluminum alloys (Larsen abstract; Hai [0002], [0006]) the soluble phase in the aluminum alloy matrix is fully solid-dissolved into the matrix to form solute atoms without causing excessive growth of the alloy grain size or overburning (Hai [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) as applied to claim 12 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Larsen in view of Uzan teaches stress relief at 300°C for 2 h (Uzan 2.1. Materials and the AM process), but is silent to stress relief for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen in view of Uzan to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Larsen in view of Oide teaches stress relief at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of either one of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) or Oide (JP 2000-313947 machine translation) as applied to claim 12 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 15 and 16, Larsen is silent to employing an additive manufacturing laser powder bed process to fabricate the raw workpiece from the aluminum alloy that includes silicon.
Uzan teaches forming an AlSi10Mg sample by additive manufacturing selective laser melting (AM-SLM) (abstract, 2.1. Materials and the AM process).
Li teaches selective laser melting of an AlSi10Mg alloy part using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to manufacture the AlMgSi alloy using SLM because  it realizes metal components with complex freeform geometries where the process parameters can be modified to have a substantial effect on the resultant mechanical properties of the as-built components (Li 1. Introduction).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (Larsen et al. Effect of excess silicon and small copper content on intergranular corrosion of 6000-series aluminum alloys. Journal of the Electrochemical Society. 157 (2) C61-C68 (2010).) in view of either one of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) or Oide (JP 2000-313947 machine translation) as applied to claim 12 above, and further in view of Watanabe (JP H10-077968 machine translation).
Regarding claims 23 and 24, Larsen is silent to coating the surface of the intermediate workpiece to produce the final workpiece.
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Larsen to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Claims 1-3, 6-8, 10, 12, 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation).
Regarding claims 1 and 12, Uzan teaches an AlSi10Mg sample (i.e. raw workpiece fabricated from an aluminum alloy that includes silicon) (abstract) subject to stress relief (SR) treatment (i.e. subjecting the raw workpiece to a stress-relief temperature environment) then hot isostatic press (HIP)  treatment (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2. Experimental: 2.1 Materials and the AM process) where separated Si particles form and increase in size after SR and HIP at 500°C (i.e. wherein the heat treating includes subjecting the raw workpiece to a first temperature environment for a time period, wherein the first temperature environment produces  the intermediate workpiece including agglomerated silicon particles disposed on the surface thereof) (3.2 Macro- and microstructures of the specimens, 4. Discussion).
Uzan is silent to removing the agglomerated silicon particles disposed on the surface of the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Uzan to remove the Si particles formed on the surface because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
Regarding claim 2, Uzan teaches  HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process).
Regarding claim 3, Uzan teaches HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process) to produce silicon particles that are fully separated (i.e. hardening the workpiece) (3 Results: 3.2 Macro- and microstructures of the specimens, 4. Discussion).
Regarding claim 6, Uzan in view of Watanabe teaches removing Si particles using a smut treatment with 40 mL/L of HF (i.e. low-fluoride etchant) (Watanabe [0009], [0015]).
Regarding claims 7, 8, 23, and 24, Uzan is silent to coating the surface of the intermediate workpiece (claim 7) by immersing the intermediate workpiece in a bath containing a coating material (claim 8).
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claim 10, Uzan teaches stress relief treatment at 300°C for 2 hours (2.1. Materials and the AM process).
Regarding claim 15, Uzan teaches fabrication by additive manufacturing of selective laser melting to form the AlSi10Mg sample (title, abstract, 2. Experimental: 2.1 Materials and the AM process).
Regarding claim 16, Uzan teaches fabrication by additive manufacturing of selective laser melting (i.e. a laser powder bed process) (title, abstract, 2. Experimental: 2.1 Materials and the AM process).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 3 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 4 and 5, Uzan is silent to subjecting the raw workpiece to an aging process.
Li teaches solution treatment and aging at 180°C for 12 h of an AlSi10Mg specimen (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to age the workpiece because it decreases the solubility of Si atoms in the Al matrix and further coarsens the Si particles (Li Abstract, 4.2. Mechanisms for formation and growth of eutectic Si particles), where the morphology and size of the Si most significantly affect the mechanical properties and modification improves the mechanical properties, such as ductility (Li 1. Introduction, 5. Conclusions) and the decrease in number of Si particles and increase in size reduced localized stress or strain (Li 3.3 Mechanical properties). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) and Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) as applied to claim 10 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 11, Uzan teaches stress relief treatment at 300°C for 2 hours (2.1. Materials and the AM process), but is silent to stress relief being for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe and Li to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 12 above, and further in view of Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.).
Regarding claims 13 and 14, Uzan teaches HIP at 500°C for 2 hours (i.e. subjecting the raw workpiece to a temperature environment of 400 to 550°C for 1 to 10 hours) (2. Experimental: 2.1 Materials and the AM process) to produce silicon particles that are fully separated (i.e. hardening the workpiece) (3 Results: 3.2 Macro- and microstructures of the specimens, 4. Discussion), but is silent to subjecting the raw workpiece to an aging process.
Li teaches solution treatment and aging at 180°C for 12 h of an AlSi10Mg specimen (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan to age the workpiece because  it decreases the solubility of Si atoms in the Al matrix and further coarsens the Si particles (Li Abstract, 4.2. Mechanisms for formation and growth of eutectic Si particles), where the morphology and size of the Si most significantly affect the mechanical properties and modification improves the mechanical properties, such as ductility (Li 1. Introduction, 5. Conclusions) and the decrease in number of Si particles and increase in size reduced localized stress or strain (Li 3.3 Mechanical properties). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 12 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Uzan teaches stress relief at 300°C for 2 hours (2. Experimental: 2.1. Materials and the AM process), but is silent to stress relief for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 1-7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation).
Regarding claim 1, Li teaches solution treatment of an AlSi10Mg specimen (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2.2. Heat treatment of SLM-produced AlSi10Mg specimens) where after heat treatment the Si solid solubility in the Al matrix significantly decreases and Si precipitates out from the Al matrix (3.1. XRD analysis) such that fine Si particles form and are evenly distributed on the surface of the Al matrix (3.2. Microstructure characterization) (i.e. wherein the heat-treating includes subjecting the raw workpiece to a first temperature environment for a time period to agglomerate a portion of the silicon particles to produce agglomerated silicon particles, wherein the agglomerated silicon particles are disposed on a surface of the intermediate workpiece).
Li is silent to removing the agglomerated silicon particles that are disposed on the surface of the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Li to remove the Si particles formed on the surface because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
Regarding claim 2, Li teaches solution treating at 450, 500, and 550°C for 2 hours (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claim 3, Li teaches water quenching following solution treatment (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claims 4 and 5, Li teaches aging at 180°C for 12 h (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claim 6, Li in view of Watanabe teaches removing Si particles using a smut treatment with 40 mL/L of HF (i.e. low-fluoride etchant) (Watanabe [0009], [0015]).
Regarding claim 7, Li is silent to coating the surface of the intermediate workpiece (claim 7) by immersing the intermediate workpiece in a bath containing a coating material (claim 8).
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Regarding claims 21 and 22, Li teaches fabricating AlSi10Mg specimens by SLM (selective laser melting) using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation) as applied to claim 1 above, and further in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.).
Regarding claim 10, Li is silent to stress relieving the raw workpiece.
Uzan teaches an AlSi10Mg sample (abstract)  subject to stress relief treatment  prior to heating at 500°C (2.1. Materials and the AM process).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to stress relieve the sample prior to heat treatment because it reduces residual stress (Uzan 2.1. Materials and the AM process).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Watanabe (JP H10-077968 machine translation) and Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) as applied to claim 10 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 11, Li in view of Uzan teaches stress relief treatment at 300°C for 2 h (Uzan 2.1. Materials and the AM process), but is silent to it being for 0.5 to 0.8 hours.
Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 12-16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) and Watanabe (JP H10-077968 machine translation).
Regarding claim 12, Li teaches solution treatment of an AlSi10Mg specimen (i.e. heat-treating the raw workpiece to produce an intermediate workpiece) (2.2. Heat treatment of SLM-produced AlSi10Mg specimens) where after heat treatment the Si solid solubility in the Al matrix significantly decreases and Si precipitates out from the Al matrix (3.1. XRD analysis) such that fine Si particles form and are evenly distributed on the surface of the Al matrix (3.2. Microstructure characterization) (i.e. wherein the heat-treating includes subjecting the raw workpiece to a first temperature environment for a time period to agglomerate a portion of the silicon particles to produce agglomerated silicon particles, wherein the agglomerated silicon particles are disposed on a surface of the intermediate workpiece).
Li is silent to stress reliving the raw workpiece.
Uzan teaches an AlSi10Mg sample (abstract)  subject to stress relief treatment  prior to heating at 500°C (2.1. Materials and the AM process).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to stress relieve the sample prior to heat treatment because it reduces residual stress (Uzan 2.1. Materials and the AM process).
Li is silent to removing the agglomerated silicon particles that are disposed on the surface of the intermediate workpiece.
Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Li to remove the Si particles formed on the surface because it improves the surface structure (Watanabe [0001]) improving sliding characteristics (Watanabe [0007]) allowing subsequent plating to penetrate into the fine recesses of the removed Si particles, firmly adhering to the Al to increase the bonding strength of the plating film (Watanabe [0012]).
Regarding claims 13 and 14, Li teaches solution treating at 450, 500, and 550°C for 2 hours, water quenching (i.e. hardening), then aging at 180°C for 12 h (2.2. Heat treatment of SLM-produced AlSi10Mg specimens).
Regarding claims 15 and 16, Li teaches fabricating the AlSi10Mg specimen by SLM (selective laser melting) using a powder bed and laser (abstract, 1. Introduction, 2.1. AlSi10Mg specimens fabricated by SLM).
Regarding claim 23 and 24,  Li is silent to coating the surface of the intermediate workpiece (claim 7) by immersing the intermediate workpiece in a bath containing a coating material (claim 8).
Watanabe teaches after removing Si ([0010]-[0012]) electrolytically plating the Al-Si alloy  in a bath ([0014], [0016]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Li to electrolytically plate the sample in a bath because it produces a firmly adhered plating (Watanabe [0012], [0014]) with improved bonding strength (Watanabe [0006]) where plating in Sn improves sliding properties of the fabricated component (Watanabe [0007], [0022]).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et al. Effect of heat treatment on AlSi10Mg alloy fabricated by selective laser melting: Microstructure evolution, mechanical properties and fracture mechanism. Materials Science & Engineering A 663 (2016) 16-125.) in view of Uzan (Uzan et al. Fatigue of AlSi10Mg specimens fabricated by additive manufacturing selective laser melting (AM-SLM). Materials Science & Engineering A 704 (2017) 229-237.) and Watanabe (JP H10-077968 machine translation) as applied to claim 12 above, and further in view of Oide (JP 2000-313947 machine translation).
Regarding claim 17, Li in view of Uzan teaches stress relief treatment at 300°C for 2 h (Uzan 2.1. Materials and the AM process), but is silent to it being for 0.5 to 0.8 hours.
 Oide teaches an Al-Mg-Si based aluminum alloy (6000 series aluminum alloy) ([0006]) that undergoes residual stress after manufacturing at 135 to 300°C for 10 to 180 minutes (0.17 to 3 hours) ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Uzan in view of Watanabe to heat treat to release residual stress for 10 to 180 minutes (0.17 to 3 hours) because it efficiently releases complicated, non-uniform residual stress that result from manufacturing (Oide [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Related Art
Lunder (Lunder et al. Pretreatment of aluminum alloy 6060 by selective removal of surface intermetallics. Corrosion. July 2004. 622-631.)
	Lunder teaches an AA6060 alloy with 0.42% Si that is homogenized and aged to obtain a T6 condition (Materials) then alpha-Al(Fe,Mn)Si particles were removed from the surface by etching in nitric fluoric acid with 0.4% HF (Removal of Surface Intermetallics) then specimens were coating with a structural epoxy adhesive (FFC Testing).
Osada (Osada. Distribution of alpha-AlFeSi and beta-AlFeSi particles in surface layer of AA6063 alloy billets after heat treatment. Journal of Materials Science 39 (2004) 1227-1231.)
	Osada teaches Al-Mg-Si alloys with alpha-AlFeSi and beta-AlFeSi particles on the surface layer that are removed after heat treatment at 580°C for 2 hours to improve quality of anodizing performance (abstract, 4. Conclusion).
Fathi (Fathi et al. On microstructure and corrosion behavior of AlSi10Mg alloy with low surface roughness fabricated by direct metal laser sintering. Corrosion Science 157 (2019) 126-145.)
	Fathi teaches AlSi10Mg parts with a coarse eutectic Si network that control/deteriorate electrochemical performance (abstract) manufactured by 3D printing (2.1. Materials and DMLS process) with partially melted particles attached to the surface (2.1. Surface topography in As-Printed condition).
Watanabe (JP H10-077968 machine translation)
	Watanabe teaches improved surface structure of an Al-Si alloy ([0001]) manufactured by heat treatment such as annealing ([0013]) where Si particles cause unevenness of the surface ([0005]) and the alloy is smut with a hydrofluoric acid concentration of 40 mL/L or less ([0009], [0015]) to dissolve Si ([0010]-[0012]) that is then electrolytically plated in a bath ([0014], [0016]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                    


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735